Citation Nr: 0103566	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-15 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for emphysema to 
include as a residual of asbestos exposure.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for cancer of the colon 
to include as a residual of asbestos exposure. 

4.  Entitlement to service connection for a respiratory 
disorder to include as a residual of nicotine dependence.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for Dupuytren's 
contractures of the fifth digit of each hand.

7.  Entitlement to an initial compensable rating for 
calcification of the right hemidiaphragm.

8.  Entitlement to an effective date prior to November 10, 
1997, for the grant of a zero percent rating for 
calcification of the right hemidiaphragm.

9.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.  The veteran also served on inactive duty as a member 
of the United States Navy Reserves from 1947 to 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998, 
September 1998, and February 1999 of the Department of 
Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).

In June 1998 the RO denied entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran 
perfected an appeal thereafter.  In April 2000, the RO 
granted service connection for bilateral hearing loss, rated 
as noncompensably disabling, and tinnitus, rated as 10 
percent disabling.  Accordingly, the issues in controversy, 
entitlement to service connection for hearing loss and 
tinnitus, have been resolved.  The matters are no longer on 
appeal before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); 38 U.S.C.A. § 7105(d)(5) (West 1991).

In January 2000 the RO granted service connection for 
calcification of the right hemidiaphragm and rated the 
disability as noncompensably disabling, effective November 
10, 1997.  The veteran filed a timely notice of disagreement 
with the assigned rating (which includes the propriety of 
evaluating the veteran's disability under the appropriate 
diagnostic code) and effective date.  As such, the matter is 
addressed in the remand portion of the decision.  

In February 2000 the veteran, via his attorney, argued that 
the RO's rating decision of June 1998 and all rating 
decisions thereafter were clearly and unmistakably erroneous 
(CUE).  However, claims for CUE have not been properly 
raised.  The June 1998 rating determination, as well as the 
rating actions thereafter have not become final and binding.  
Instead, they are the subject of this appeal.  38 C.F.R. 
§ 3.105(a) (2000).  Thus, no action in this regard is 
warranted.

Prior to 1999, the veteran retained J.S.B., an attorney, as 
his representative.  In February 2000, the veteran revoked 
J.S.B.'s power of attorney and retained the Veterans Advocacy 
Group as his representative.  Shortly thereafter, the veteran 
appointed the Veterans of Foreign Wars (VFW) national 
organization as his representative.  By written 
correspondence to Veterans Advocacy Group, the RO 
acknowledged receipt of the appointment.  However, the RO 
told the representative that it would not be recognized as 
the veteran's representative because the veteran had 
appointed another representative (VFW) a few days thereafter.  
The RO also told the organization that although their form 
had been signed before the appointment of another 
representative, because their form was received after the 
form for the other representative, it was never recognized as 
the veteran's representative.  Neither the veteran nor the 
organization expressed disagreement with the foregoing, and 
the record thereafter shows that the VFW has continuously 
represented the veteran, to include submitting a VA Form 646 
and Informal Hearing Presentation.  Thus, no action in this 
regard is warranted.

In February 2000 the veteran requested to appear at a hearing 
at the RO level.  A Report of Contact dated later that month 
shows that the veteran was unable to appear for the scheduled 
hearing but asked that his representative appear for him.  
The representative's concerns were documented.  The appellant 
has not requested another hearing.  Given the foregoing, the 
Board finds that the veteran's request for a hearing has been 
satisfied.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.

2.  The medical evidence does not show that the veteran's 
emphysema is related to service or any event of service to 
include asbestos exposure.

3.  The medical evidence does not establish that the 
veteran's heart disorder manifested in service, to a 
compensable degree within a year after service, or is related 
to service.  

4.  The medical evidence does not establish that the 
veteran's cancer of the colon is related to service or to any 
in-service asbestos exposure. 

5.  The medical evidence does not establish that the 
veteran's respiratory disorder is related to service or any 
in-service smoking, nor does it establish that the veteran's 
claimed nicotine dependence had its onset in service.

6.  The medical evidence does not establish that a diagnosis 
of PTSD has been made.  

7.  The medical evidence does not show that the veteran's 
Dupuytren's contractures of the fifth digit of each hand are 
service related.

8.  Service connection is in effect for tinnitus rated at 10 
percent, and bilateral hearing loss and calcification of the 
right hemidiaphragm, each separately rated at zero percent.  

9.  The veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's emphysema was not incurred in, aggravated 
by, or related to service, to include in-service asbestos 
exposure.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000). 

2.  The veteran's heart disorder was not incurred in, 
aggravated by, or related to service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

3.  The veteran's cancer of the colon was not incurred in, 
aggravated by, or related to service, to include in-service 
asbestos exposure.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

4.  The veteran's respiratory disorder was not incurred in, 
aggravated by, or related to service, nor was it caused by 
any claimed in-service nicotine dependence.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303, 3.310 (2000).

5.  The veteran's claimed PTSD was not incurred in, 
aggravated by, or related to service, nor may in-service 
occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (2000).

6.  The veteran's Dupuytren's contractures of the fifth digit 
of each hand were not incurred in, aggravated by, or related 
to service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000). 

7.  The criteria required for entitlement to a total rating 
based on individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The veteran seeks service connection for a respiratory 
disorder to include as secondary to nicotine dependence, 
emphysema and cancer of the colon to include as secondary to 
asbestos exposure, a heart disorder, PTSD, Dupuytren's 
contractures of the fifth digit of each hand, and entitlement 
to a total rating based on individual unemployability due to 
service-connected disability.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In February 2000 the veteran, via his attorney, requested a 
remand to obtain service records associated with the 
veteran's period of active duty for training.  Because review 
of the record shows that the veteran had inactive duty for 
training from 1947 to 1952 and that he primarily seeks 
service connection for diseases, not injuries, the Board 
finds that additional development in this regard is not 
warranted.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (2000).  Also, the veteran has not alleged that any 
of his claimed disorders were incurred during inactive duty 
for training.  

During the pendency of his appeal, the veteran also asserted 
that due to the complexities and controversies involved with 
the issue of asbestos exposure and the conflicting medical 
opinions of record, an independent medical opinion should be 
obtained.  Upon reviewing the evidence of record however, the 
Board finds that the medical complexities or controversies 
presented in this appeal are not such that advisory medical 
opinions are warranted.  38 U.S.C.A. § 5109(a) (West 1991).  

In February 2000, the veteran also asserted that he is 
entitled to be informed of, and have the opportunity to 
respond to, treatises, research and other evidence upon which 
VA examiners relied on.  In this regard, the Board points out 
that it is when the Board relies upon evidence developed or 
obtained after the most recent statement of the case or 
supplemental statement of the case that it is required to 
give the claimant adequate notice of its intention to use 
such evidence.  Hilkert v. West, 12 Vet. App. 145, 150 (1999) 
citing Thurber v. Brown, 5 Vet. App. 119, 122 (1993); see 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  The purpose 
behind this rule is to ensure the fairness of the 
adjudicative process by providing notice to the claimant of 
all the pertinent laws and facts upon which the Board will 
make its determination and an opportunity to respond to such 
evidence.  Hilkert v. West, 12 Vet. App. at 150.  In this 
case, the VA examiners have relied upon unspecified 
publications and general knowledge in the medical field to 
reach their conclusions.  The publications alluded to or 
relied upon are not before the Board.  As discussed below, 
the Board will base its decision upon the opinions of the VA 
examiners and Internet articles that were submitted by the 
veteran.  As such, the veteran has had the opportunity to 
contest the validity of the VA examiners' opinions or could 
have provided evidence to support his claim.  Thus no 
additional action in this regard is warranted.  Hilkert v. 
West, 12 Vet. App. at 150-151.

In this case the record contains the veteran's service 
records, post-service VA and non-VA treatment reports, VA 
examination reports with relevant medical opinions, service 
department reports, and statements from the veteran.  
Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claims.  See Statements of the 
Case and Supplemental Statements of the Case issued during 
the pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Service Connection

General Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, in 
the active military, naval, or air service, during a period 
of war.  38 U.S.C.A. § 1110.  "Active military, naval, or 
air service" includes any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Service connection may also be granted for 
certain chronic diseases, including arteriosclerosis, 
arthritis, other organic diseases of the nervous system, and 
psychoses, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

VA regulation also provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

To establish service-connection, a claim requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service injury or disease 
and a current disability.  See generally Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The [VA] shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the [VA].  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, [VA] shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  

Emphysema, a heart disorder, and colon cancer 

The veteran seeks service connection for emphysema, a heart 
disorder, and colon cancer.  He contends that his 
disabilities are service related and that his emphysema and 
cancer of the colon are residuals of in-service asbestos 
exposure.

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
Ennis v. Brown, 4 Vet. App. 438 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  However, the VA's Manual 21-1, Part 
VI, para. 7.21 (October 3, 1997) provides that inhalation of 
asbestos fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  M21-1, Part VI, 
para 7.21(a); see also VA O.G.C. Prec. Op. No. 4-2000.

In this case the service records reflect that the veteran 
enlisted as an apprentice seaman and worked in the boiler 
room aboard the U.S.S. Mississippi.  The records also show 
that on discharge examination in November 1945, examination 
of the respiratory system, bronchi, lungs, pleura, etc., was 
normal, and a report of a chest x-ray was essentially 
negative.  Examination of the cardiovascular system, heart, 
and genitourinary system was normal too.  The reports do not 
show diagnoses of emphysema, a heart disorder, or cancer of 
the colon.

Subsequent to service, the record is devoid of medical 
reports until 1980.  The veteran's VA documents however 
reflect that he worked as a self-employed painter from 1965 
to 1988, and thereafter worked as a part-time salesperson.  
See July 1990 VA Form 21-526 and November 1997 VA Form 21-
8940.  

Medical reports from St. Francis Medical Center reflect that 
in April 1988 the veteran was admitted as a result of a 
cardiovascular collapse probably secondary to an acute 
myocardial infarction.  The reports show although he was a 
heavy smoker the veteran had no history of heart disability 
and did not complain of chest pain.  On hospital discharge, 
the diagnosis was acute myocardial infarction; complicating 
ventricular tachycardia with cardiorespiratory arrest; and 
respiratory failure secondary to myocardial infarction and 
ventricular tachycardia with cardiorespiratory necessitating 
ventilator treatment.  In July 1988 the veteran was 
transferred to a VA hospital for additional treatment.  At 
that time a cardiac catheterization and lung fluoroscopy were 
performed.  Additionally, a report of a chest x-ray revealed 
emphysema, left mid lung nodule, arteriosclerotic and/or 
hypertensive vascular disease, and left pleural effusion or 
pleural thickening.  The reports do not reference service.

VA hospital and outpatient treatment reports dated from 1989 
to 1999 show continued treatment for a heart disorder and 
document a diagnosis of arteriosclerotic heart disease.  The 
reports also show that a diagnosis of adenocarcinoma of the 
colon was made in 1997 and as a result, the veteran underwent 
a right hemicolectomy with blood transfusions.  Included 
within the reports are several reports of chest x-ray 
studies.  A report of a chest x-ray study conducted in 
November 1998 revealed round opacity of the right mid lung, 
possibly representing nipple shadow; chronic obstructive 
pulmonary disease, and calcification of the right 
hemidiaphragm.  A second report of a chest x-ray study with 
nipple marker demonstrated an unremarkable cardiomediastinal 
silhouette, within normal limits pulmonary vessels, a 
calcified pleural plaque, and calcification of the right 
hemidiaphragm, which was most likely secondary to asbestos-
related disease.  A February 1999 report of a chest x-ray 
study revealed emphysema; bilateral calcified and 
noncalcified pleural plaques, correlating to opacities noted 
on recent chest x-ray, which in correlation with 
calcification of the right hemidiaphragm suggested asbestos-
related disease; mild biapical pleural and parenchymal 
scarring; and no pulmonary nodules or masses.  Although the 
reports attribute the veteran's calcification of the right 
hemidiaphragm (service connection for this disability has 
already been established) to asbestos exposure, not one of 
the reports attributes the veteran's emphysema, heart 
disorder, or cancer of the colon to service or any event of 
service to include any asbestos exposure.

On VA PTSD examination in April 1999, the Axis III diagnoses 
included status post myocardial infarction in 1988, currently 
stable; treated cancer of the colon, currently stable; and 
emphysema, moderate, to rule out asbestos induced.  The 
examiner stated that attention should be focused on the 
veteran's emphysema which may be related to his exposure to 
asbestos while working in the boiler room.  

On VA respiratory examination, which was conducted in October 
1999, after reviewing the veteran's medical history and 
examining him, the diagnoses were emphysema, chronic 
obstructive pulmonary disease, history of exposure for two 
and one half years in Navy, and calcification of the right 
hemidiaphragm, which was consistent with asbestos exposure.  
The examiner stated that the condition which was constant 
with exposure to asbestos was the finding of calcification of 
the right hemidiaphragm.  The radiology interpretation 
explained that the finding was consistent.  The August 1999 
radiographic report revealed bilateral calcified 
diaphragmatic plaques, which were consistent with asbestos 
exposure and calcified granulomas scattered throughout the 
lungs consistent with antecedent granulomatous disease.  No 
focal consolidation or pleural effusion was seen.  The heart 
was normal in size but the thoracic aorta contained 
calcification consistent with atherosclerotic and/or 
hypertensive disease.  The impression was antecedent 
granulomatous disease and previous asbestos exposure.  

In a December 1999 addendum, the examiner reiterated that the 
veteran's calcification of the lungs was most likely related 
to exposure to asbestos.  The examiner however added that 
asbestos exposure would not cause emphysema, as it had not 
been established that asbestos exposure would cause 
emphysema.

Also of record are various Internet articles to include an 
article from the National Cancer Institute entitled 
"Questions and Answers About Asbestos Exposure" and Virtual 
Hospital entitled "Asbestosis."  The articles provide 
background information related to asbestos exposure, diseases 
and illnesses associated with asbestos, and treatment for 
those associated diseases and illnesses.  While these 
materials allude to a causal connection between exposure to 
asbestos fibers and the development of gastrointestinal tract 
cancers, they also note that the foregoing has not yet been 
proven with certainty.  The articles note that the diseases 
for which asbestos exposure is a generally accepted to cause 
are mesothelioma, asbestosis, small airway fibrosis, pleural 
plaques, pleural fibrosis, pleural effusions, and many lung 
cancers in association with asbestosis.  While noting that 
evidence suggests that asbestos may cause cancers of the 
esophagus, larynx, oral cavity, stomach, colon and kidney, 
the articles also state that at this time asbestos exposure 
is not generally accepted as the cause of cancers of the 
pancreas, kidney, stomach, colon, esophagus or ovary.

In March 2000, a VA examiner noted that a report of a chest 
x-ray and a computed tomography scan of the chest and abdomen 
showed calcified plaque of the diaphragm and a calcified mass 
measuring about 3-millimeters of the right lower lobe.  These 
findings were compatible with exposure to asbestos.  It was 
also noted that the veteran had an apple core lesion on 
hepatic flexure of the right colon and that a right 
hemicolectomy was performed.  The lesion was diagnosed as 
adenocarcinoma of the colon.  The examiner also noted that 
pulmonary function tests showed mild obstructive lung disease 
with minimal response to bronchodilators and decreased 
diffusion capacity, which was indicative of emphysema.  After 
noting the aforementioned, the diagnoses were the following:  
chronic obstructive pulmonary disease, obstructive type; the 
veteran's pulmonary function tests showed decreased diffusion 
capacity which were indicative of emphysema; and that the 
veteran was diagnosed with adenocarcinoma of the colon, 
status post hemicolectomy.  The examiner stated there was no 
relationship with exposure to asbestos and adenocarcinoma of 
the colon in the medical literature.  For patients, who have 
been exposed to long time asbestos, there have been cases of 
peritoneal mesothelioma, not adenocarcinoma of the colon.  

Upon reviewing and weighing the aforementioned evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
emphysema, a heart disorder, and colon cancer.  It is 
initially acknowledged that diagnoses of emphysema, coronary 
artery disease, arteriosclerotic heart disease, and 
adenocarcinoma of the colon have been made.  Nonetheless, the 
veteran's service medical records do not reference any lung, 
heart, and cancer disorders, and the post-service medical 
reports do not establish that the heart disability manifested 
to a compensable degree within a year after service.  
Additionally, not one of the veteran's post-service medical 
reports demonstrates that any disorder had its onset in 
service or is directly related any event of service.  

Further, regarding the veteran's assertion that his emphysema 
and cancer of the colon are related to his in-service 
asbestos exposure, the Board notes that it does not dispute 
the veteran's contention which maintains that he was exposed 
to asbestos while working in the broiler room aboard a navy 
ship.  The record establishes that the veteran's military 
occupational specialty was one which would normally place him 
at high risk for exposure to asbestos.  See Ennis, supra; 
M21-1, Part VI, para 7.21(b)(1).  The Board is also cognizant 
of the fact that service connection for calcification of the 
right hemidiaphragm, as a residual of asbestos exposure has 
already been established.  

However, the preponderance of the evidence remains against 
the veteran's claims of entitlement to service connection for 
emphysema and cancer of the colon.  The probative and 
persuasive medical evidence does not create a nexus between 
the veteran's emphysema and cancer of the colon and his in-
service asbestos exposure.  Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); Caluza, 
supra.  Although on PTSD examination, a VA examiner indicated 
that the veteran's emphysema may be related to asbestos 
exposure, the Board notes that this opinion is insufficient 
to establish service connection.  Medical opinions which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement to establish service connection.  See 
generally Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Moreover, in December 1999 a VA respiratory examiner opined 
that asbestos would not cause emphysema.  Given the 
inconclusiveness of the opinion rendered by a mental health 
physician as compared with the conclusiveness of the opinion 
rendered by a respiratory physician, the Board finds that the 
latter opinion is of more probative value with respect to the 
matter at hand.  Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Thus, the criteria required for entitlement to 
service connection for the veteran's emphysema are not met.  
Additionally, regarding the veteran's colon cancer, in 2000 
another VA examiner opined that there was no relationship 
between exposure to asbestos and adenocarcinoma of the colon.  
In light of the foregoing, the evidence preponderates against 
the veteran's claims in this regard. 

In addition to the foregoing, while the veteran has submitted 
medical literature noting that evidence suggests that 
asbestos may cause cancers of the colon, the Board points out 
that that same literature reflects that at this time asbestos 
exposure was not generally accepted as the cause of cancers 
of the colon.  Further and in any event, the submission of 
general medical treatises is not in itself sufficient to 
establish service connection.  Rather, specific medical 
evidence is required.  Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  Such 
evidence has not been presented in this case.

Finally, although the veteran is competent to assert that he 
was exposed to asbestos while in service, he, as a lay 
person, is not competent to provide medical evidence of a 
nexus between his emphysema and cancer colon and any in-
service asbestos exposure.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Thus, his lay assertions are of little or no 
probative value.

Based on the foregoing reasoning, the Board finds that the 
evidence preponderates against the veteran's claims of 
entitlement to service connection for emphysema, a heart 
disorder, and cancer of the colon, and is not in relative 
equipoise.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309; M21-1, 
Part VI, para 7.21(a).

Respiratory disorder

In November 1997 the veteran filed an application seeking 
entitlement to service connection for a respiratory disorder 
as a residual of in-service nicotine dependence.  As 
previously noted, service connection may be granted for any 
disease resulting in disability incurred coincident with 
service; any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service; and for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. §§ 3.303, 
3.310(a).

For tobacco related cases, in VA O.G.C. Prec. Op. No. 2-93, 
the Secretary concluded that (1) a determination of whether 
nicotine dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  Davis v. 
West, 13 Vet. App. 178, 183 (1999).

In VA O.G.C. Prec. Op. No. 19-97, the Secretary determined 
that secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  That opinion noted that the VA 
Under Secretary for Health had determined that nicotine 
dependence may be considered to be a disease for the purpose 
of VA disability compensation.  Id.  

The Board is statutorily bound to follow the precedential 
opinions of the VA Office of General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 1991).

For this claim, the veteran contends that he did not smoke 
prior to service, but he started smoking in service because 
cigarettes were cheap and plentiful.  He also maintains that 
his addiction started in service, wherein he smoked one to 
two packs of cigarettes per day.  After service he continued 
to smoke two packs per day until 1988 when he had a heart 
attack.  

At the outset, the Board notes that the medical evidence 
discussed in the prior section is hereby incorporated by 
reference, and, as noted therein, diagnoses of respiratory 
disorders such as emphysema and chronic obstructive pulmonary 
disease have been made.  It also notes that the medical 
evidence indicates that the veteran was a heavy smoker prior 
to 1988.  See medical reports from St. Francis Medical 
Center.  However, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a respiratory disorder on a direct and 
secondary basis (i.e., as a residual of nicotine dependence). 

The medical evidence preponderates against the veteran's 
claim for service connection on a direct basis.  For this 
matter, the competent and persuasive medical evidence neither 
establishes that the veteran's respiratory disorder had its 
onset in service, nor that it is related to any in-service 
smoking.  On the contrary, the service medical records are 
completely devoid of any evidence indicative of a respiratory 
disorder, and the post-service medical evidence shows that 
the veteran's respiratory disorder manifested many years 
after service.  Even when the veteran's respiratory disorder 
became manifest, no reference to service was made.  Further, 
although the veteran asserts that he began smoking in service 
and the medical records show that he was a heavy smoker post 
service, there is no medical evidence of record attributing 
his respiratory disorder to smoking, whether in-service or 
post-service.  See Davis v. West, 13 Vet. App. at 183-4; 
Caluza, supra.  Accordingly, the evidence preponderates 
against the veteran's claim for service connection for a 
respiratory disorder on a direct basis.

The medical evidence also preponderates against the veteran's 
claim for service connection for a respiratory disorder on a 
secondary basis, i.e., as a residual of nicotine dependence.  
As alluded to above, secondary service connection may be 
established where the evidence shows that the veteran's 
claimed illness had its origin in tobacco use subsequent to 
service, but the veteran developed a nicotine dependency 
during service which lead to continued tobacco use after 
service.  38 C.F.R. § 3.310(a); VA O.G.C. Prec. Op. No. 19-
97.  In short, the evidence must show that the veteran has a 
diagnosed nicotine dependence, that he acquired the 
dependence on nicotine during service, and that the nicotine 
dependence proximately caused his disability.  USB Letter 20-
97-14 (July 24, 1997).  With respect to this matter, however, 
the probative and persuasive evidence does not establish that 
the veteran incurred a nicotine addiction while in service.  
In fact, the record is completely devoid of a diagnosis of 
nicotine dependence.  The only evidence of record suggesting 
that the veteran had an in-service nicotine addiction is the 
veteran's own assertions presented on appeal, and this is 
insufficient to establish service connection.  As noted 
above, nicotine dependence is a medical question that must be 
answered by a medical opinion or diagnosis.  Davis v. West, 
13 Vet. App. at 184; Grottveit and Espiritu, both supra.  
Therefore, the veteran as a lay person cannot render such a 
medical opinion or diagnosis.  In the absence of medical 
evidence establishing the presence of a dependency on 
nicotine during service and a causal nexus to the current 
respiratory disorders, the claim in this regard must be 
denied.  

At this time, the Board further notes that while the 
obtaining of cigarettes by service members may have been 
unimpeded, the source of cigarettes is irrelevant to the 
matter at hand.  To the extent that the veteran may be 
raising an argument concerning the culpability of the United 
States government in connection with furnishing tobacco 
products to servicemen, such is not contemplated by VA law 
and legislation.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a respiratory disorder to include 
as a residual of nicotine dependence, and it is not in 
equipoise.  The appeal is denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310.


PTSD

The veteran asserts that service connection for PTSD is 
warranted.  Specifically, eligibility for service connection 
for PTSD requires three elements: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); cf. 38 C.F.R 
§ 3.304(f) (2000) (Deletes requirement of establishing a 
"clear" diagnosis for service connection for PTSD and 
reference to certain awards as conclusive proof of in-service 
stressors.).

In this case, the Board acknowledges that the second 
criterion for service connection has been met.  The veteran 
contends that he served aboard the U.S.S. Mississippi from 
1943 to 1945 and worked as a boiler room technician.  During 
that time, the heat temperature was often 120 degrees.  The 
veteran also recalled that in 1943, forty-one crewmen were 
killed when a gun turret blew up and, as a result, he 
observed their burial at sea.  He recalled that he was aboard 
the ship when it was first hit by a kamikaze pilot, and when 
it was almost hit by friendly torpedo.  For the latter event, 
the veteran explained that while participating in an 
operation dispensing smoke as a screen for their ships, Air 
Force bombs accidentally hit another ship and in response 
that ship discharged its torpedoes and nearly hit his ship.  

In February 1999, the director of the United States Armed 
Service Center for Research of Unit Records (USASCRUR) 
confirmed the occurrence of the veteran's claimed stressors.  
The director confirmed that while bombarding Makin on 
November 20, 1943, a turret explosion occurred aboard the 
U.S.S. Mississippi (BB-41) killing 43 men, and that the ship 
was hit by suicide planes between January 6-February 10, 
1945, and on June 5, 1945.  An extract from the "Dictionary 
of American Naval Fight Ships" verified the foregoing.  
Additionally, deck logs for the U.S.S. Mississippi dated on 
January 9 and 19, 1945, and June 5, 1945, document that the 
ship was struck by enemy planes crashing amid the ship and 
that 23 men were killed in action, 3 were missing in action, 
and 63 were wounded in action.

However, the medical evidence fails to show that the first 
and the third criteria have been met.  The medical evidence 
does not establish a current diagnosis of PTSD, and hence, 
cannot establish a causal connection between the veteran 
claimed disorder and service.  In fact, the record is 
completely devoid of a diagnosis for PTSD.  The service 
medical records are silent in this respect, to include the 
November 1945 separation from service examination report, and 
not one of the veteran's post-service private medical 
reports, including reports from St. Francis Medical Center, 
or VA hospital or outpatient treatment reports references a 
mental disorder.  Moreover, on VA examination in April 1999, 
after reviewing the veteran's military history, past medical 
history, subjective complaints, and clinical findings, the 
examiner found no indication of a PTSD or any mental health 
disorder.  The examiner stated that while the veteran was 
exposed to stress leading to difficulties while in service, 
he was able to fulfill his duties without any problems and 
lived a comfortable lifestyle after service.  The Axis I 
diagnosis was no diagnosis of PTSD or any diagnosis of a 
mental health disorder is evident.  

Given the absence of a current diagnosis of PTSD, when 
analyzing the credibility and probative value of the evidence 
presented, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and is not in 
equipoise.  The appeal is denied.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).

Dupuytren's contractures of the fifth digit of the hands

The veteran also seeks entitlement to service connection for 
Dupuytren's contractures of the fifth digit of the hands.  
While the veteran asserts that these disabilities are service 
related, the Board finds that the preponderance of the 
evidence is against his claim.  

The medical evidence shows that current diagnoses of 
Dupuytren's contractures of the fifth digit have been made 
and in 1989, 1990, and in 1994, the veteran underwent 
surgical procedures to release the contractures.  Yet, it 
does not show that the disorders of the hands became manifest 
in service, to a compensable degree within a year after 
service, or are in any way related to service.  The service 
medical records do not reference any abnormalities of the 
hands, and on discharge examination in November 1945 
examination of the spine and extremities (bones, joints, 
muscles, and feet) was normal.  Thereafter, the record is 
silent with respect to any abnormality of the hands to 
include arthritis and/or Dupuytren's contractures until 1989.  
As previously indicated, VA hospital and outpatient treatment 
reports show in 1989 the veteran underwent a Dupuytren's 
contracture release of the right hand and in 1990 the same 
procedure was performed on the left hand.  In 1994 the 
veteran underwent a second Dupuytren's contracture release on 
the right.  On VA PTSD examination in April 1999, the Axis 
III diagnoses included Dupuytren's contracture, currently 
being treated.  Although the veteran stated that the problems 
had been present over the years, the reports do not show that 
the disorders are directly or presumptively related to 
service.  

Given the foregoing, the evidence preponderates against the 
veteran's claim of entitlement to service connection for 
bilateral Dupuytren's contractures of the fifth digits, and 
is not in relative equipoise.  The appeal is denied.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

A Total Rating Based on Individual Unemployability

The veteran seeks a total rating based on individual 
unemployability due to service-connected disability.  A total 
disability rating may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided that, if there is only one 
such disability, the disability shall be rated at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  It is noted 
that the existence or degree of nonservice-connected 
disability or disabilities or previous unemployability status 
will be disregarded where the aforementioned percentage for 
the service-connected disability is met and, in the judgment 
of the rating agency, the service-connected disability 
renders the veteran unemployable.  Id.

In this case, service connection is in effect for tinnitus 
rated at 10 percent, and bilateral hearing loss and 
calcification of the right hemidiaphragm, each separately 
rated at zero percent.  The veteran's combined total rating 
is 10 percent.  Because the veteran does not have a service-
connected disability rated at 60 percent and his combined 
total disability rating is less than 70 percent, his service-
connected disability rating does not meet the criteria 
required to grant entitlement to a total disability rating on 
a percentage basis.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Even though the veteran's disability evaluations fail to meet 
the percentage ratings required to warrant a total disability 
rating, consideration of his claim on an extraschedular basis 
is still warranted pursuant to 38 C.F.R. § 4.16(b).  Section 
4.16(b) states that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standings set forth in 
paragraph (a) of this section.  Id. 

After reviewing and weighing the pertinent evidence of 
record, the Board finds that referral for extra-schedular 
consideration of entitlement to a total rating based on 
individual unemployability is not warranted.  In this claim, 
the Board acknowledges that the veteran did not complete high 
school and has not worked as a painter since 1988.  See VA 
Form 21-8940 received in November 1997.  It is also 
acknowledged that service connection is in effect for 
bilateral hearing loss, a calcification of the right 
hemidiaphragm, and tinnitus.  Nonetheless, by history and 
currently, the evidence shows that the veteran's service-
connected disabilities do not render him unemployable.  
Instead, it is his nonservice-connected disabilities that 
render him unemployable.  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither veteran's non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  With regard to 
the veteran's hearing loss, recent clinical findings show 
that the disability is productive of no more than mild to 
moderate bilateral hearing loss.  Also, although the veteran 
reports having constant tinnitus, there is no competent 
evidence of record indicating that the disorder substantially 
interferes with obtaining and maintaining employment.  
Finally, clinical findings do not show that the veteran's 
calcification of the right hemidiaphragm is productive of 
respiratory impairment.  Instead, the evidence shows that the 
veteran's respiratory impairment is more properly 
attributable to his nonservice-connected emphysema and 
chronic obstructive pulmonary disease.  Thus any 
consideration in this regard is prohibited.  Van Hoose v. 
Brown, 4 Vet. App. at 363.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities are not of sufficient severity 
to preclude him from engaging in all types of substantially 
gainful employment, consistent with his education and 
employment history.  Accordingly, the preponderance of the 
evidence weighs against the veteran's claim and is not evenly 
balanced.  38 C.F.R. § 4.3.  The appeal is denied.


ORDER

Entitlement to service connection for emphysema to include as 
a residual of asbestos exposure is denied.

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for cancer of the colon to 
include as a residual of asbestos exposure is denied.

Entitlement to service connection for a respiratory disorder 
to include as a residual of nicotine dependence is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for Dupuytren's 
contractures of the fifth digit of each hand is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.


REMAND

As noted above in the Introduction portion of this decision, 
in 2000 the RO granted service connection for calcification 
of the right hemidiaphragm and rated the disability as 
noncompensably disabling effective November 10, 1997.  The 
veteran filed a timely notice of disagreement with the 
assigned rating and effective date.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

Accordingly, the matters are remanded to the RO for the 
following:

The RO should issue to the veteran and 
his representative a statement of the 
case addressing the issues of entitlement 
to an initial compensable rating for 
calcification of the right hemidiaphragm 
and entitlement to an effective date 
prior to November 10, 1997, for the grant 
of a zero percent rating for 
calcification of the right hemidiaphragm.  
The RO should also advise the veteran of 
the requisite time in which to perfect 
his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to these issues.  The veteran need take no action 
until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



